Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 13, 14, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) and in view of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”).
Examiner’s note: in what follows, references are drawn to Kim unless otherwise mentioned.
Regarding claim 1, Kim teaches a method of transmitting a beam discovery signal by a user equipment (UE) in a wireless communication system (FIG. 9 is a flowchart illustrating discovery signal selection and transmission according to D2DSS transmission (D2D Synchronization Signal). FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS.), the method comprising: 
selecting, by a first UE obtaining sidelink synchronization, (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information. At step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. FIG. 11 is a diagram illustrating a method of transmitting a D2D synchronization signal. The reference number 1101 denotes a D2D synchronization signal which always includes D2DSS (D2D Synchronization Signal) identical with PSSS/SSSS (Primary Sidelink Synchronization Signal/Secondary Sidelink Synchronization Signal and it may be transmitted along with PD2DSCH (Physical D2D Synchronization Channel) identical with PSBCH (Physical Sidelink Broadcast Channel), see [0191]-[0202]. FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. The missing/crossed out limitations will be discussed in view of Wu.); and 
transmitting the beam discovery signal on the selected beam discovery resource (FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182].),
wherein the selected beam discovery resource is different from a beam discovery resource selected by a second UE (FIG. 1 is a diagram illustrating a D2D communication situation in a cellular system with 2 UEs. FIG. 2 is a diagram illustrating an inter-eNB D2D the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the frequency and time axes., see [0151]. So, the selected beam discovery resource of a first  UE is different from a beam discovery resource selected by a second UE.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) selecting, by a first UE obtaining sidelink synchronization, a beam discovery resource from a beam discovery resource pool. However, Wu discloses the missing/crossed limitations comprising: (1) selecting, by a first UE obtaining sidelink synchronization, a beam discovery resource from a beam discovery resource pool (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system. FIG. 12 illustrates a communication scheme 1200 that supports techniques for directional discovery in a millimeter wave communications system. At 1215 and 1220, the first UE 1205 and the second UE 1210 initiate a beam discovery procedure. At 1235, the first UE 1205 selects a sweep pattern based on operating as the transmit device during the beam discovery procedure, the sweep pattern including a plurality of beam directions. The sweep pattern indicates a plurality of beam directions to be used during a beam discovery procedure, a plurality of beam widths, a plurality of beam ranges, or combinations thereof. At 1250, the first UE 1205 transmits a plurality of discovery signals 1260 during the discovery slot 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 14, Kim teaches a method of receiving a beam discovery signal by a user equipment (UE) in a wireless communication system (FIG. 9 is a flowchart illustrating discovery signal selection and transmission according to D2DSS transmission (D2D Synchronization Signal). FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS.), the method comprising: 
selecting, by a first UE obtaining sidelink synchronization, (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information. At step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. FIG. 11 is a diagram illustrating a method of transmitting a D2D synchronization signal. The reference number 1101 denotes a D2D synchronization signal which always includes D2DSS (D2D Synchronization Signal) identical with PSSS/SSSS (Primary Sidelink Synchronization Signal/Secondary Sidelink Synchronization Signal and it may be transmitted along with PD2DSCH (Physical D2D Synchronization Channel) identical with PSBCH (Physical Sidelink Broadcast Channel), see [0191]-[0202]. FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. The missing/crossed out limitations will be discussed in view of Wu.); and 
receiving the beam discovery signal on the selected beam discovery resource (FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182]. This technique is used for receiving the beam discovery signal on the selected beam discovery resource.),
wherein the selected beam discovery resource is different from a beam discovery resource selected by a second UE (FIG. 1 is a diagram illustrating a D2D communication situation in a cellular system with 2 UEs. FIG. 2 is a diagram illustrating an inter-eNB D2D communication situation with multiple UEs. FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the 
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) selecting, by a first UE obtaining sidelink synchronization, a beam discovery resource from a beam discovery resource pool. However, Wu discloses the missing/crossed limitations comprising: (1) selecting, by a first UE obtaining sidelink synchronization, a beam discovery resource from a beam discovery resource pool (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system. FIG. 12 illustrates a communication scheme 1200 that supports techniques for directional discovery in a millimeter wave communications system. At 1215 and 1220, the first UE 1205 and the second UE 1210 initiate a beam discovery procedure. At 1235, the first UE 1205 may select a sweep pattern based on operating as the transmit device during the beam discovery procedure, the sweep pattern including a plurality of beam directions. The sweep pattern may indicate a plurality of beam directions to be used during a beam discovery procedure, a plurality of beam widths, a plurality of beam ranges, or combinations thereof. At 1250, the first UE 1205 transmits a plurality of discovery signals 1260 during the discovery slot of the beam discovery procedure, see [0157]-[0165], provisional application see [0155]-[0163]. Control information and data are multiplexed on an uplink channel or downlink according to various technique. The control information transmitted during a transmission time interval (TTI) of a downlink channel may be distributed between different control regions in a cascaded manner (e.g., between a common control region and one or more UE-specific control 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 15, Kim teaches a first user equipment (UE) device for transmitting a beam discovery signal in a wireless communication system (FIG. 1 is a diagram illustrating D2D communication in a cellular system. The eNB 101 serves the UEs 103 and 104 located in its cell 102, see [0101]-[0102]. FIG. 2 shows the inter-eNB D2D discovery operation, see [0111]-[0116]. FIG. 9 is a flowchart illustrating discovery signal selection and transmission according to D2DSS transmission (D2D Synchronization Signal).), the first UE device comprising:
a transceiver (FIG. 18 item 1810); and 
a processor configured to control the transceiver (FIG. 18 items 1810 and 1820), wherein the processor is configured to: 
obtain sidelink synchronization to select (FIG. 11 is a diagram illustrating a method of transmitting a D2D synchronization signal. The reference number 1101 denotes a D2D synchronization signal which always includes D2DSS (D2D Synchronization Signal) identical with PSSS/SSSS (Primary Sidelink Synchronization Signal/Secondary Sidelink Synchronization Signal and it may be transmitted along with PD2DSCH (Physical D2D Synchronization Channel) identical with the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. The missing/crossed out limitations will be discussed in view of Wu.); and 
transmit the beam discovery signal on the selected beam discovery resource (FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182].), and 
wherein the selected beam discovery resource is different from a beam discovery resource selected by a second UE (FIG. 1 is a diagram illustrating a D2D communication situation in a cellular system with 2 UEs. FIG. 2 is a diagram illustrating an inter-eNB D2D communication situation with multiple UEs. FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the 
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) obtain sidelink synchronization to select a beam discovery resource from a beam discovery resource pool. However, Wu discloses the missing/crossed limitations comprising: (1) obtain sidelink synchronization to select a beam discovery resource from a beam discovery resource pool (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system. FIG. 12 illustrates a communication scheme 1200 that supports techniques for directional discovery in a millimeter wave communications system. At 1215 and 1220, the first UE 1205 and the second UE 1210 initiate a beam discovery procedure. At 1235, the first UE 1205 may select a sweep pattern based on operating as the transmit device during the beam discovery procedure, the sweep pattern including a plurality of beam directions. The sweep pattern may indicate a plurality of beam directions to be used during a beam discovery procedure, a plurality of beam widths, a plurality of beam ranges, or combinations thereof. At 1250, the first UE 1205 transmits a plurality of discovery signals 1260 during the discovery slot of the beam discovery procedure, see [0157]-[0165], provisional application see [0155]-[0163]. Control information and data are multiplexed on an uplink channel or downlink according to various techniques. The control information transmitted during a transmission time interval (TTI) of a downlink channel may be distributed between different control regions in a cascaded manner (e.g., between a common control region and one or more UE-specific control regions), see 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 2, Kim and Wu teach all the claim limitations of claim 1 above; and Kim further teaches wherein to select (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information. At step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the frequency and time axes., see [0151]. The missing/crossed out limitations will be discussed in view of Wu.).
  wherein to select the beam discovery resource, the first UE selects one beam discovery resource from among a plurality of beam discovery resources. However, Wu discloses the missing/crossed limitations comprising: (1) wherein to select the beam discovery resource, the first UE selects one beam discovery resource from among a plurality of beam discovery resources (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system. FIG. 12 illustrates a communication scheme 1200 that supports techniques for directional discovery in a millimeter wave communications system. At 1215 and 1220, the first UE 1205 and the second UE 1210 initiate a beam discovery procedure… At 1235, the first UE 1205 may select a sweep pattern based on operating as the transmit device during the beam discovery procedure, the sweep pattern including a plurality of beam directions. The sweep pattern may indicate a plurality of beam directions to be used during a beam discovery procedure, a plurality of beam widths, a plurality of beam ranges, or combinations thereof, see [0157]-[0165], provisional application see [0155]-[0163]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 3, Kim and Wu teach all the claim limitations of claim 1 above; and Kim further teaches wherein to select signaling specifying the beam discovery resource from a base station (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information from a eNB. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. If discovery signal resource pool information is received from the eNB, the discovery signal transmission controller 1821 (FIG. 18 UE) may select resource for transmitting the discovery signal based on the discovery resource pool information, see [0270]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  wherein to select the beam discovery resource, the first UE receives signaling specifying the beam discovery resource from a base station. However, Wu discloses the missing/crossed limitations comprising: (1) wherein to select the beam discovery resource, the first UE receives signaling specifying the beam discovery resource from a base station (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system. FIG. 12 illustrates a communication scheme 1200 that supports techniques for directional discovery in a millimeter wave communications system. At 1215 and 1220, the first UE 1205 and the second UE 1210 initiate a beam discovery procedure…At 1235, the first UE 1205 may select a sweep pattern based on operating as the transmit device during the beam discovery procedure, the sweep pattern including a plurality of beam directions. The sweep pattern may indicate a plurality of 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 4, Kim and Wu teach all the claim limitations of claim 1 above; and Kim further teaches wherein the beam discovery signal is transmitted in directions according to (FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182]. FIG. 57 is a diagram illustrating beam grouping and beam selection. It shows 16 directions as combinations of horizontal and vertical directions, see [0793]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the beam discovery signal is transmitted in directions according to the beam discovery resource in order of the directions. However, Wu discloses the missing/crossed limitations comprising: (1) the beam discovery signal is transmitted in directions according to the beam discovery resource in order of the directions (FIG. 4 illustrates a beam discovery resource structure 400 that supports techniques for directional discovery in a millimeter wave communications system. The beam discovery resource structure 400 is used as part of a beam discovery procedure to identify and/or align directional beams 315. When trying to discover 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 5, Kim and Wu teach all the claim limitations of claim 1 above; and Kim further teaches wherein the beam discovery resource includes a plurality of consecutive beam resources, wherein the plurality of beam resources do not overlap with each other in a time domain, and  (FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  wherein the beam discovery resource includes a plurality of consecutive beam resources, wherein the plurality of beam resources do not overlap with each other in a time domain, and wherein a beam transmission direction is allocated to each of the plurality of beam resources.  wherein the beam discovery resource includes a plurality of consecutive beam resources, wherein the plurality of beam resources do not overlap with each other in a time domain, and wherein a beam transmission direction is allocated to each of the plurality of beam resources (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. The beam discovery resource structure 400 is used as part of a beam discovery procedure to identify and/or align directional beams 315. When trying to discover other entities using directional beams 315, a UE 305 is capable of probing in a limited directions at once. Thus, the probing or discovery signal may be repeated multiple times to cover the possible areas where other UEs 305 may be located (e.g., a 360-degree scan). FIG. 4,  a discovery frame 405 may be a set of communication resources (both frequency resources and time resources) that are used for proximity discovery using directional beams 315. A discovery frame 405 may include one or more discovery slots 410. A discovery slot 410 is a set of communication resources (frequency resources and time resources) used to finish a round of beam sweeping in a beam discovery procedure, see [0096]-[0100]. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system. FIG. 12 illustrates a communication scheme 1200 that supports techniques for directional discovery in a millimeter wave communications system, see [0157]-[0165], provisional application see [0155]-[0163].  .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, 
Regarding claim 6, Kim and Wu teach all the claim limitations of claim 5 above; and Kim further teaches wherein the first and second UEs belong to different zones (In D2D communication technology, a plurality of terminals distributed in a broad area have to exchange information, see [0097]. FIG. 2, the area 210 is the coverage of the eNB 211, and the area 220 is the coverage of the eNB 221. Accordingly, the UEs 212, 213, and 214 are synchronized based on the synchronization signal of the eNB 211. Meanwhile, the UEs 222, 223, and 224 are synchronized based on the synchronization signal of the eNB 221, see [0112]. So, the first and second UEs may belong to different zones.).
Regarding claim 8, Kim and Wu teach all the claim limitations of claim 5 above; and Kim further teaches wherein the beam discovery signal is transmitted on a (FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the frequency and time axes., see [0151]. FIG. 9 at step 906, the UE transmits discovery signal using the selected discovery resources, see [0182]. The missing/crossed out limitations will be discussed in view of Wu.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the beam discovery signal is transmitted on a beam resource among the plurality of beam resources. However, Wu discloses the missing/crossed limitations comprising: (1) the beam discovery signal is transmitted on a beam resource among the plurality of beam resources (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 13, Kim and Wu teach all the claim limitations of claim 1 above; and Kim further teaches wherein (FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. FIG. 3, the whole resource pool multiplexes the PRBs and subframes having predetermined sizes on the frequency and time axes., see [0151]. FIG. 11 is a diagram illustrating a method of transmitting a D2D synchronization signal for inter-eNB D2D communication. Otherwise if only the D2D discovery operation is configured at the eNB as denoted by reference number 1121 of FIG. 11, only the D2DSS is transmitted. At this time, the eNB allocates the resource for D2D discovery separately at an arbitrary period 1104 in the form of D2D discovery source pool as denoted by reference number 1103. In this case, the D2D discovery may be configured to occur sparsely, i.e. at the very long period of unit of second or 10 seconds, as denoted by reference number 1104, see [0191]-[0202]. The missing/crossed out limitations will be discussed in view of Wu.).
 	As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the beam discovery resource pool is configured with a period determined by a base station depending on a state of the UE. However, Wu discloses the missing/crossed limitations comprising: (1) the beam discovery resource pool is configured with a period determined by a base station depending on a state of the UE (FIG. 4 illustrates a beam discovery resource structure that supports techniques for directional discovery in a millimeter wave communications system. FIG. 10 illustrates a discovery frame supports techniques for directional discovery in a millimeter wave communications system.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Regarding claim 16, Kim and Wu teach all the claim limitations of claim 15 above; and Kim further teaches wherein the UE is capable of communicating with at least one of another UE, (FIG. 1 is a diagram illustrating D2D communication in a cellular system. The eNB 101 serves the UEs 103 and 104 located in its cell 102. The eNB 101 serves the UEs 103 and 104 located in its cell 102. If an eNB serves a UE, this means that it provides a wireless service. The UE 103 
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network. However, Wu discloses the missing/crossed limitations comprising: (1) wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (FIGS. 2, 3 illustrate vehicle-to-everything (V2X) communications systems that support techniques for directional discovery in a millimeter wave communications system. V2X communications systems may also be used by autonomous vehicles (self-driving vehicles) and may provide extra information beyond the reach of the vehicle's existing system, see [0004].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Wu in order to make a more effective method by increasing spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across frequency) and horizontal (e.g., across time) sharing of resources, see (Wu, [0083].).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”) and further in view of Chai et al. (US 20160309396, henceforth “Chai”).
Regarding claim 7, Kim and Wu teach all the claim limitations of claim 6 above; and Kim further teaches wherein the beam transmission direction allocated(FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. FIG. 57 is a diagram illustrating beam grouping and beam selection. It shows 16 directions as combinations of horizontal and vertical directions, see [0793]. The missing/crossed out limitations will be discussed in view of Chai.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the beam transmission direction allocated to each of the plurality of beam resources varies for each zone. However, Chai discloses the missing/crossed limitations comprising: (1) the beam transmission direction allocated to each of the plurality of beam resources varies for each zone (The base station may set a beam width and a beam direction of a highly directional antenna according to location information, different highly directional antennas provide corresponding system subgroup information for different area, and resources may be flexibly allocated among multiple highly directional antennas, see [0161]. This technique is used for allocating the beam transmission direction for each of the plurality of beam resources depending on each zone.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Chai by eliminating interference among system subgroup information of multiple user equipment groups and improving a capacity of a communications system, see (Chai, [0163].).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”) and further in view of Kusashima et al. (US 20200245173, henceforth “Kusashima”).
Regarding claim 9, Kim and Wu teach all the claim limitations of claim 4 above; and Kim further teaches wherein the directions according to the beam discovery resource are determined FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information. At step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a predetermined number of PRBs, (e.g. 2 PRBs) if the D2DSS resource is not configured.  At step 905, the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. FIGS. 57-63, 68-74 are diagrams illustrating beam grouping and beam selection. FIG. 57 is a diagram illustrating beam grouping and beam selection. It shows 16 directions as combinations of horizontal and vertical directions, see [0793]. FIG. 68 also shows 16 different horizontal and vertical directions, see [0914]-[0915]. The missing/crossed out limitations will be discussed in view of Kusashima.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the directions according to the beam discovery resource are determined with respect to cardinal directions. However, Kusashima discloses the missing/crossed limitations comprising: (1) the directions according to the beam discovery resource are determined with respect to cardinal directions (Types of information regarding a direction include an angle and a reception beam, see [0283]. The format used for the terminal apparatus 2 (FIG. 15)  to feed back to the transmitting station may include information of an angle and a reception beam. The information of an angle may be an absolute cardinal direction or a relative cardinal direction. In the case of 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Kusashima by reducing resources for transmitting the control channel., see (Kusashima, [0160].).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”), Kusashima et al. (US 20200245173, henceforth “Kusashima”) and further in view of Futaki (US 20180262887, henceforth “Futaki”).
Regarding claim 10, Kim and Wu teach all the claim limitations of claim 9 above; and Kim further teaches wherein the directions according to the beam discovery resource are determined with respect to (FIG. 9 at step 901, the UE starts discovery operation. At step 902, the UE receives discovery resource pool information. At step 903, the UE determines whether the eNB has configured the D2DSS resource. At step 904, the UE selects the discovery signal transmission resource of the original size made up of a the UE selects the discovery signal transmission resource made up of a number of PRBs (e.g. 3 PRBs) if the D2DSS resource is configured, see [0179]-[0182]. The missing/crossed out limitations will be discussed in view of Futaki.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the directions according to the beam discovery resource are determined with respect to a moving direction of the first UE. However, Futaki discloses the missing/crossed limitations comprising: (1) the directions according to the beam discovery resource are determined with respect to a moving direction of the first UE (The V2X support information indicates a radio resource pool to be used by each UE for autonomous resource selection for the V2X service. This radio resource pool may include: a radio resource pool per type of V2X service included in the V2X service (e.g., V2V, V2I, V2P); a radio resource pool per V2X operation mode (e.g., a relay mode, a direct mode) of an RSU serving as a resource; a radio resource pool per V2X service area; a radio resource pool per device type of a UE (e.g., RSU, Vehicle, Pedestrian); or a radio resource pool per pre-configured category (e.g., speed, traveling (or moving) direction, traffic lane). This radio resource pool may be configured for each carrier frequency band on which the V2X service is performed, see [0045].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by providing an apparatus, a method, and a program that contribute to achievement of a procedure for performing provisioning for the V2X service on a radio terminal that intends to use the V2X service, see (Futaki, [0015].).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”) and further in view of Xue et al. (US 20150327315, henceforth “Xue”).
Regarding claim 11, Kim and Wu teach all the claim limitations of claim 1 above; and Kim further teaches wherein the beam discovery resource is configured(FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. The missing/crossed out limitations will be discussed in view of Xue.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the beam discovery resource is configured to be hopped in the beam discovery resource pool. However, Xue discloses the missing/crossed limitations comprising: (1) the beam discovery resource is configured to be hopped in the beam discovery resource pool (The D2D discovery method includes receiving, from an eNB, discovery resource pool information and at least one of linkage pattern information on a discovery resource unit (DRU) pair, information on a count of transmission of discovery messages in a unit discovery period, and information on a hopping interval of the DRU pair, obtaining information on a resource allocated for transmission of the discovery messages based on the received at least one information, and transmitting the discovery messages in M discovery periods based on at least one of a rule of DRU hopping and a rule of DRU pair hopping, wherein the DRU hopping is used in each of the M discovery periods, and the DRU pair hopping is used once in the M discovery periods, see [0022]. FIGS. 15A, 15B, D2D discovery resource hopping method. So, the beam discovery resource is configured to be hopped in the beam discovery resource pool.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Xue by providing a flexible resource allocation method for device discovery in D2D systems to efficiently address problem, see (Xue, [0017].).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170150480, henceforth “Kim”) in view of Wu et al. (US 20180343605, US-provisional-application US 62511850, cited for priority date, henceforth “Wu”), Xue et al. (US 20150327315, henceforth “Xue”) and further in view of Novlan et al. (US 20150092710, henceforth “Novlan”).
Regarding claim 12, Kim, Wu and Xue teach all the claim limitations of claim 11 above; and Kim further teaches wherein the beam discovery resource(FIG. 3 is a diagram illustrating a situation of multiplexing D2D resource, legacy cellular resource, and D2DSS. The discovery resource pool is comprised of a plurality of subframes, and each subframe is comprised of a plurality of individual discovery signal resources. Accordingly, the individual discovery signal resources are multiplexed on the time and frequency axes in the discovery resource pool, see [0119]. The missing/crossed out limitations will be discussed in view of Novlan.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) the beam discovery resource is hopped in a same way as hopping on a control channel. However, Novlan discloses the missing/crossed limitations comprising: (1) the beam discovery resource is hopped in a same way as hopping on a control channel (FIG. 10 illustrates an The applicability of frequency/time hopping methods described can be for both control and data channels. In one alternative, the parameters and configurations can be jointly applied. However since control and data reception can be decoupled and require different levels of robustness, different hopping configurations can be applied to both control and data channels, see [0130]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Novlan by efficiently allocating resources and avoiding potential interference issues, see (Novlan, [0070].).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        


/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416